Citation Nr: 1223254	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1973 to July 1977. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied service connection for bipolar disorder, depression, and PTSD. 

The Board acknowledges that the Veteran has multiple diagnosed acquired psychiatric disorders.  The United States Court of Appeals for Veterans' Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a service connection claim for PTSD "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. at 5.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  As such, the issue before the Board is as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, bipolar disorder, and depressive disorder. 

2.  Resolving all reasonable doubt in her favor, the Veteran's account of an in-service personal assault is competent and credible. 

3.  Resolving all reasonable doubt in her favor, the competent medical evidence of record diagnosed the Veteran with PTSD, based on her account of an in-service personal assault. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, depressive disorder, and bipolar disorder, have been met.  38 U.S.C.A. §§ 1110,  1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the favorable result to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



Service Connection

The Veteran maintains that her currently diagnosed acquired psychiatric disorder, to 
include PTSD, is related to an in-service personal assault which occurred in 1973.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for a psychosis may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) generally, medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The VA General Counsel  has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. 

Additionally, in the context of a PTSD claims based on personal assault, the Courts have imposed an exception to the holding in Moreau, 9 Vet. App. at 396, that "[a]n opinion by a medical professional based on postservice (sic) examination of the Veteran cannot be used to establish the occurrence of the stressor in service."  In Patton v. West, 12 Vet. App. 272 (1999), the Court declared that this "categorical statement [was] made in the context of discussing PTSD diagnoses other than those arising from personal assault."  Id. at 380.  As such, when a Veteran makes a PTSD claim based on personal assault, an interpretation of behavior changes in relation to a medical diagnosis can establish the occurrence of the stressor in-service.  Id.; see also Bradford v. Nicholson, 20 Vet. App. 200 (2006).

A private medical record from the Regional Medical Center at Memphis dated in November 1999 shows that the Veteran was diagnosed with depression following a drug overdose in a suicide attempt.  Treatment records show that it was reported that she was first diagnosed with bipolar disorder in 1985.   The Veteran's mother was noted to have said that she had been diagnosed with bipolar disorder 10 to 12 years earlier.

Private medical records from the Southeast Mental Health Center dated from November 2001 to September 2002 show treatment for symptoms associated with depression and sleep disturbance.  It was noted that she had received her first psychiatric care in 1986 with marital discord.

VA outpatient treatment records dated from September 2006 to August 2007 show that the Veteran was treated for symptoms associated with PTSD and bipolar disorder.  In March 2007, she provided a history of being raped at age 22.  She admitted to at least six to seven suicide attempts in the past.  In April 2007, she reported that while attending Hospital Corps School while stationed at Great Lakes one month prior to her graduation in 1973, she was raped.  She explained that while out on a date with a man she had met, he stopped the car, covered her head with a blanker, and raped her.  He threatened that if she told anyone she would be blamed and would not graduate.  She added that she could only recall the man's first name as being [redacted].  She described that she tried to forget about the incident and move on with her life, but that over time she developed increasing intrusive thoughts and dreams about the rape.  She also provided a history of a number of post-service suicide attempts.  The diagnosis was military sexual trauma PTSD and bipolar disorder, by history.  In June 2007, she was diagnosed with PTSD, military sexual trauma; and bipolar disorder, by history.

In correspondence dated in March 2008, the Veteran reiterated her stressful experience consistent with that as related in the April 2007 VA examination report.  She added that she had met her assailant at the PX, that he had threatened her with a knife after driving to a secluded area, and that he had raped while covering her head with a blanket.

VA outpatient treatment records dated from October 2007 to January 2009 show continued intermittent treatment for PTSD due to military sexual trauma, bipolar disorder, and depressive disorder.

A lay statement from the Veteran's mother dated in August 2009 shows that the Veteran was said to have entered service in 1973, described as an innocent young girl.  She was said to have soon become sullen and neurotic.  Her personality was said to have changed dramatically.  She would often call in the middle of the night crying hysterically, threatening to kill herself.  At other times, she would call exhibiting excitement about unrealistic plans for the future.  The Veteran's mother added that her illness, which she believed to be bipolar disorder, caused her to divorce and lose custody of her children.

With respect to corroboration of the Veteran's claimed in-service personal assault, the record does not suggest, nor does the Veteran maintain, that any such event(s) was reported to military or civilian authorities, but the evidence of record is suggestive that such event likely occurred.  Although the foregoing evidence considered in isolation does not definitively corroborate any in-service personal assault, the Board finds the accounts of the Veteran and her mother to be credible and, considered with the evidence of record, sufficiently corroborate her claimed in-service personal assault.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998), Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (noting that the Board has inherent fact-finding ability); 38 U.S.C.A. § 7104(a).  As such, the remaining issue, pertinent to the claim, is whether the evidence is sufficient to link any currently diagnosed psychiatric disorder, to include PTSD, bipolar disorder, and depressive disorder to this event.

The Veteran's post-service treatment records have been associated with the claims file, documenting treatment for PTSD due to military sexual trauma, bipolar disorder, by history, and depressive disorder.  Significantly, the VA psychiatric treatment records beginning in March 2007 document the Veteran's diagnosis of PTSD, considered that history provided by the Veteran as to her being raped in service, and concluded that the PTSD was the result of military sexual trauma.  

After a thorough review of the medical evidence of record, the Board finds sufficient evidence linking the Veteran's PTSD to her in-service personal assault. Considering the April 2007 VA medical opinion, as a whole, the Board finds that the examiner provided, at least, an arguable opinion relating a currently diagnosed PTSD to the Veteran's claimed in-service sexual assault.  The Board finds the accounts of the Veteran and her mother of in- and post-service stressful events and psychiatric symptomatology to be competent and credible.  Indeed, to the extent such statements merely provide an account of symptoms within their personal observation they are competent to detail such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, her claimed in-service stressor has been sufficiently confirmed.  These factors together make the Veteran's statements as to these matters competent, credible, and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Under these circumstances, the Board finds that the medical evidence and opinions of record reasonably suffice to relate the Veteran's diagnosed PTSD to the in-service personal assault.

In sum, after considering the lay evidence of record, and resolving all reasonable doubt in her favor, the Board finds that the Veteran's currently diagnosed PTSD was at least in part, caused by the in-service personal assault.  Although further inquiry could be undertaken with the view towards additional development, to include obtaining additional medical opinion(s), the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   Therefore, the Board finds that the evidence sufficiently satisfies the criteria to establish service connection for PTSD, and to this extent, the Veteran's claim is granted. 

As noted, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  See Clemons v. Shinseki, 23 Vet. App. at 5.  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran. 

In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents a diagnosed depressive disorder and bipolar disorder.  When it is not possible to separate the effects of the service connected condition versus a non-service connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence of record distinguishing the symptoms between PTSD, depressive disorder, and bipolar disorder, the Board finds service connection for PTSD, depressive disorder, and bipolar disorder is warranted. 


ORDER

Service connection for a psychiatric disorder, to include PTSD, depressive disorder, and bipolar disorder, is granted. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


